Pattangall, C. J.
Exceptions. Petition for review. Plaintiff in review was plaintiff in an action of tort between the same parties, referred under Sec. 91, Chap. 96, R. S. 1930. Referee found in defendant’s favor. When the report was offered for acceptance, *337plaintiff filed objections in writing and hearing was had thereon. The presiding Justice overruled the objections arid plaintiff, as he alleges, by accident, mistake or misfortune failed to file his exceptions to the ruling. Judgment followed and review was prayed for. The Justice below dismissed the petition on the ground that as a matter of law it would not lie.
Exceptions lie to the refusal of a single Justice to grant a petition of review when the decision involves an erroneous ruling of law. Thomaston v. Starrett, 128 Me., 328, 147 A., 427.
By authority of Paragraph IV, Sec. 1, Chap. 103, R. S. 1930, any Justice of the Superior Court may grant a review when a judgment has been rendered on the report of Referees in an action referred by rule of court, if other matters in dispute were included in the rule of reference.
This Court held in Gooding v. Baker, 60 Me., 53, that review might be granted in such cases although no other matters in dispute between the parties were included in the rule, holding that the statute was not one of limitation but in enlargement of a general rule already existing.
The Court below erred in ruling as a matter of law that the petition would not lie.

Exceptions sustained.